Case: 2:19-cv-01342-EAS-EPD Doc #: 55 Filed: 01/28/21 Page: 1 of 4 PAGEID #: 865

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
DAKOTA G. FISCHER,
Plaintiff, : Case No. 2:19-ey-1342
vs. >: Chief Judge Edmund A. Sargus, Jr.

REMINGTON ARMS COMPANY, LLC : Chief Magistrate Judge Elizabeth P. Deavers
et al, :

Defendants.

MOTION TO PERMIT
TRANSFER OF PROPERTY AND EVIDENCE

 

Pursuant to Fed.R.Civ.Proc. 7(b)(1), counsel for Plaintiff move this Court to permit the
transfer of property and evidence, currently in the possession of Plaintiff's counsel, for purposes
of retention and safekeeping during the remaining pendency of any aspect of this case or related
matters,

As this Court is aware, Plaintiff and Defendant Hornady Manufacturing Co. (“Hornady”)
entered into a Stipulation of Dismissal of Hornady on February 26, 2020 (ECF No. 32).
Subsequently, Plaintiff and Hornady entered into a jomt stipulation resolving Hornady’s potential
right to seek sanctions against Plaintiff, which this Court approved in its Order filed on June 17,
2020, (ECF No. 53),

In addition, Plaintiff and Defendant Remington Arms Company, L.L.C. (“Remington”)
also entered into a Stipulation of Dismissal of Remington on March 11, 2020 (ECF No. 34).
Pursuant to its terms, Remington stipulated it would not seek potential sanctions against Plaintiff.

td.

 

 
Case: 2:19-cv-01342-EAS-EPD Doc #: 55 Filed: 01/28/21 Page: 2 of 4 PAGEID #: 866

In light of the foregoing, Plaintiff no longer has any claims pending before the Court in this
matter; and there are no claims pending against Plaintiff.

Hornady, however, is currently seeking sanctions against witnesses George Shope and
Joshua Gee for allegedly making false representations, engaging in the spoliation and fabrication
of evidence, and perpetrating fraud. The pertinent allegations are outlined in Hornady’s Motion
for Sanctions Against Non-Party Witnesses George Shope and Joshua Gee filed on May 7, 2020
(ECF No. 40).

Relevant to the pending claims are the property and physical evidence which currently are
in Plaintiff's counsel’s possession. During the pendency of this matter, property and physical
evidence related to the pending claims have been stored in different manners. Prior to July 8, 2019,
all physical evidence described in Exhibit J was stored and preserved at witness George Shope’s
house. George Shope is the owner of each of the items of property in question. On July 8, 2019,
all items described in Exhibit 1, with the exception of items marked as deposition exhibit numbers
25, 38, and 39, were transferred to S.E.A. Ltd. for storage and preservation. These items were then
preserved at S.E.A., Ltd. until February 24, 2019, when they were then transferred from S.E.A.
Ltd. to Plaintiff's counsel’s possession. See Exhibit 2. Items marked as deposition exhibit numbers
25, 38, and 39 were later brought to Plaintiff's counsel on February 26, 2020. Since then, all
physical evidence described in Exhibit 1 has been stored and preserved at Plaintiffs counsel’s
firm. This is consistent with the terms of the Stipulation of Dismissal of Remington, which outlines
an agreement between the parties that Plaintiff and Plaintiffs counsel would preserve evidence in
their possession until a written agreement or an order of this Court revised or terminated this

preservation agreement.

 

 
Case: 2:19-cv-01342-EAS-EPD Doc #: 55 Filed: 01/28/21 Page: 3 of 4 PAGEID #: 867

In light of the conclusion of Plaintiffs involvement in the matters which remain pending
before this Court, Plaintiff's counsel wish to divest themselves of the property and evidence
currently in their possession. The evidence has been previously photographically preserved and/or
described and indexed. Hornady, however, wishes to preserve the evidence described in Exhibit 1,
Therefore, Plaintiffs counsel respectfully request an Order from this Court permitting the transfer
the evidence identified in Exhibit 1 to either Hornady or, in the alternative, to the possession of
some other suitable party of the Court’s determination for purposes of retention and safekeeping
during the pendency of any remaining motions before the Court.

Respectfully submitted,

BRIAN G. MILLER CO., L.P.A.

vy. — Gl X Lous

Brian G. Miller (0063241)

Adam L. Slone (0093440)

250 W. Old Wilson Bridge Road, Suite 270

Worthington, Ohio 43085

Telephone: (614) 221-4035

Facsimile: (614) 987-7841

Email: bem @bemillerlaw.com
als@bemillerlaw.com

 

Trial Attorneys for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that the original of the foregoing was served upon Steven E. Danckas,

sdanekas(@smbtrials.com and Robert V. Kish, rkish@reminger.com, counsel for Defendant

 

Remington Arms Company; and Kevin J. Schneider, kschneider@clinewilliams.com and James

E. Arnold and Damian M. Clifford, jarnold@arnlaw.com and dclifford@arnlaw.com, counsel for
“? a

Defendant Hornady Manufacturing Co., by the Court’s ECF system this AS aay of January,

2021.

 
Case: 2:19-cv-01342-EAS-EPD Doc #: 55 Filed: 01/28/21 Page: 4 of 4 PAGEID #: 868

I further certify that the original of the foregoing was served by U.S. Mail upon George
Shope, 11870 State Route 139, Jackson, Ohio 45640, and Joshua Gee, 7141 Mount Tabor Road,
Chillicothe, Ohio 45601 this ZO "day of January, 2021.

Lil, E baw

Adam L. Slone (0093440)
Trial Attorney for Plaintiff

ce: Dakota G. Fischer

 
